Title: To Thomas Jefferson from George Jefferson, 28 February 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 28th. Feby. 1805
                  
                  I received some little time since from Messrs. E O Liveira Fernandez & Co. of Norfolk, two Hhds of bottled wine, which I have forwarded to Monticello, together with a hhd of Molasses, and 16 bottles (being all I could procure) of syrup of punch.
                  I am sorry to inform you that 3 Hhds of your Tobacco were ducked a few days ago in a Mr. Burfords boat—and which evidently proceeded from carelessness; the boat having been suffered to run upon a rock & sink, after passing through the locks—and at a place where I am told there is not the smallest danger, when the River is no higher than it then was.
                  I explained in the receipt which I gave for the Tobacco, the manner in which the accident happened, and expressed my opinion of the liability of Burford for the loss which might be sustained—but I am told it is extremely difficult in any case to make the watermen pay; the frequency of such accidents I suppose creating a general prejudice in their favor.    I have endeavoured to sell the Tobo. to some of the Manufacturers—but altho’ it is quite as good for them as dry Tobacco, they always take advantage of such circumstances, and will not give near the value.
                  I am advised however to sell, if even at 30/—as the expence of drying & reprizing, the loss in weight by plunder & otherwise, & at last a deduction which would probably have to be made in the price, would perhaps reduce it even still lower than that.
                  Tobacco where nothing is known of the quality, generally sells at 33/—Parcels however have sold on credit at 36/—and some few at 37/6—
                  Yours I think would command, at 60 or 90 d/s perhaps 40/—24 hhds are now down.
                  I am Dear Sir Yr. Very humble servt.
                  
                     Geo. Jefferson 
                     
                  
               